Motion by appellants to dispense with printing granted. The appeal will be heard on the original papers (including the typed minutes) and on appellants’ typewritten brief, which shall include a copy of the opinion, if any, of the court below. The appellants are directed to file six copies of their typewritten brief and to serve one copy on the District Attorney. Appellants’ time to perfect the appeal is enlarged to the October Term, beginning October 2, 1961; appeal ordered on the calendar for said term. Motion for assignment of counsel granted. Lawrence McKeown, Esq., 100 East Old Country Road, Mineóla, New York, is assigned as counsel to prosecute the appeal. Nolan, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.